TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00710-CR


                                  The State of Texas, Appellant

                                                 v.

                                   Patrick W. Colby, Appellee



            FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
    NO. C-1-CR-17-214244, THE HONORABLE BRANDY MUELLER, JUDGE PRESIDING


                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellee has filed a motion to abate this appeal and remand the case to the trial

court for resolution of a reporter’s record dispute. See Tex. R. App. P. 34.6(e)(3). Appellee

asserts that the only exhibit filed with the reporter’s record in this appeal is not the exhibit that

was entered into evidence at the pretrial hearing that is the subject of this appeal. Appellee

asserts that counsel for both sides agreed at the hearing that the dash-camera video, not the

arresting officer’s body-camera video, would be admitted into evidence, and that it was the dash-

camera video that was played during the hearing and referenced in appellee’s cross-examination

of the arresting officer and appellee’s closing argument. However, the body-camera video is the

only exhibit that is on file with this Court as part of the appellate record. Although appellee

stated that appellant opposed the motion, no response to the motion was filed by appellant.
               We grant the motion. The appeal is abated and remanded to the trial court for it to

settle the parties’ dispute. See id. R. 34.6(e)(2). The trial court shall conduct a hearing, and if it

finds any inaccuracy, it must order the court reporter to conform the reporter’s record to what

occurred in the trial court and to file certified corrections in this Court. Id. Following the

hearing, which shall be transcribed, the trial court shall order the appropriate supplemental

clerk’s and reporter’s records—including all findings and orders—to be prepared and forwarded

to this Court no later than December 27, 2019. See id.

               It is so ordered November 26, 2019.



Before Chief Justice Rose, Justices Triana and Smith

Abated and Remanded

Filed: November 26, 2019

Do Not Publish




                                                  2